Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered June 5, 2001, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*374The defendant failed to preserve for appellate review his precise challenge to the legal sufficiency of the evidence (see CPL 470.05 [2]; People v Bynum, 70 NY2d 858, 859 [1987]).
Moreover, the defendant failed to preserve for appellate review his claim that the trial court erred in admitting certain hospital records into evidence during jury deliberations (see CPL 470.05 [2]).
The defendant’s claim that he was deprived of the effective assistance of counsel is without merit (see People v Henry, 95 NY2d 563, 566 [2000]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Jackson, 52 NY2d 1027, 1029 [1981]; People v Longchamp, 147 AD2d 659 [1989]; People v Plaza, 133 AD2d 857, 858 [1987]; People v Shannon, 92 AD2d 554, 555 [1983]). Smith, J.P., Krausman, Crane and Spolzino, JJ., concur.